Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered. Claims 19, 23-26 and 28 are currently under examination on the merits.

Examiner’s Note
Regarding claim 19, it is noted that the recitation “a reusable” appears to be merely functional and does not add a structural limitation to the “alignment template". Thus, if a prior art teaches or fairly suggests an alignment template has the same technical  features as presently claimed, one of ordinary skill in the art would have expected that the agent will be capable of providing  reusable function. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (See MPEP 2111.02). 
Regarding claim 19, it is also noted that the alignment template as claimed is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses the alignment template in this claim, then the prior art alignment template will be capable of being used for liquid crystal soft-imprint alignment process, even if the prior art does not disclose alignment template is for the liquid crystal soft-imprint alignment process. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 19, 23-26, 28, 40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US 2008/0278675, ‘675 hereafter) in view of Yoshimi et al (US 2005/0151906, ‘906 hereafter).
Regarding claims 19, 23-26, 28 and 40-43, ‘675 discloses an photo-alignment film reading upon alignment template for use in a liquid crystal alignment process (Fig 3a, [0011]-[0019], Example 1), wherein the  alignment film comprises a substrate (Fig 3a, layer 1, [0046], [0053]); and a photo-alignment layer with thickness being around 50 nm overlying the substrate with a surface alignment pattern (Fig 3a-3b, layer 2, [0048], [0055]-[0058], [0167]), which is configured to  be used multiple times to align different liquid crystal layers (Fig 3a , layer 3, [0050]-[0052], [0063], [0076]-[0083]), wherein the photo-alignment layer does not comprise surface relief structures corresponding to the surface alignment pattern and is naturally optically transmissive (Fig.9a-9c). ‘675 also discloses that the photoalignment layer comprises photopolymerizable components (reading upon photoresist) which polymerized into patterned structure by light-initiated cross-linking ([0072]) ‘675 discloses a surfactant can be added in the liquid crystal layer 

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest  a reusable alignment template comprising a substrate having one or more waveguides.
Response to Arguments
Applicant's arguments filed on 02/15/2022  have been fully considered, but they are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782